



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Crevier, 2015 ONCA 619


DATE: 20150916

DOCKET: C57742

Hoy A.C.J.O., Feldman and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jessica Crevier

Appellant

Nathan Gorham and Breana Vandebeek, for the appellant

Susan Magotiaux, for the respondent

Heard: March 19, 2015

On appeal from the conviction entered by Justice Laurence
    A. Pattillo of the Superior Court of Justice, sitting with a jury, on May 1,
    2012, and from the sentence imposed on May 17, 2013, with reasons reported at
    2013 ONSC 2630.

Rouleau J.A.:

I.

Overview

[1]

When an accused challenges a search warrant that police obtained using
    information from confidential informers, tension arises among three important
    principles or interests: the interest of law enforcement, the common-law
    principle of informer privilege, and the accuseds constitutionally-protected
    right to make full answer and defence. This appeal focuses on balancing those
    interests at the sixth and final step of the information-editing process set
    out by the Supreme Court of Canada in
R. v. Garofoli
, [1990] 2 S.C.R.
    1421.

[2]

The appellant in this case challenged the validity of the search
    warrants police executed to search the apartment she was occupying and to seize
    the cocaine and gun found within it. To obtain these warrants, police used
    information from two confidential informers. As a result, the materials the
    appellant received were heavily redacted to protect informer privilege. The
    Crown conceded that the redacted materials were insufficient to support the
    warrants, and asked the trial judge to proceed to step six of
Garofoli
,
    which would allow the trial judge to rely on the information that had been
    redacted despite the appellants inability to access it.

[3]

The reviewing judge determined that the combination of what the
    appellant did have access to  the redacted materials and a summary outlining
    the nature of the information that had been redacted  was enough to allow her
    to challenge the warrants facial validity, such that her right to full answer
    and defence was not impaired. He proceeded to step six and, in the end, upheld
    the warrants. The drug and gun evidence was admitted, and the appellant was
    convicted and sentenced to a global prison term of six years, which included
    four years for one of the firearm offences and two years consecutive on the
    cocaine conviction.

[4]

The appellant appeals her conviction and seeks leave to appeal her
    sentence.

[5]

On the conviction appeal, the appellant argues the trial judge erred in
    his interpretation of the test under step six. She says the right to full
    answer and defence includes the right to mount a sub-facial attack,
    particularly on the truth and reliability of the information about and from the
    confidential informers, which had been redacted. She also submits the trial
    judge should not have proceeded to step six in this case, because the summary
    of the redacted information was vague and did not allow her to challenge the
    warrants or the claim of confidentiality for one of the informers. Additionally,
    she argues the trial judge erred in dismissing her application to exclude
    evidence of her prior drug convictions.

[6]

On her sentence appeal, the appellant submits the trial judge erred by
    imposing a consecutive sentence for the cocaine conviction while treating the
    combination of the firearm and drugs as an aggravating factor on the firearm
    conviction. She says this constituted impermissible double-counting.

[7]

For the reasons that follow, I would dismiss both appeals. I have
    concluded that the trial judge in fact allowed the appellant to mount a
    sub-facial challenge as well as a facial challenge and that he did not err in
    concluding the search warrant was valid. I also see no error in the trial
    judges dismissal of the appellants application to exclude evidence of her
    prior drug convictions or in the sentence he imposed.

[8]

These reasons first address the step six issue in its entirety, it being
    the focus of this appeal. The background and analysis of the remaining issues
    is set out afterward.

II.

The step six issue

A.

FACTS

(1)

The search and seizure

[9]

On February 6, 2012, officers from the Gun and Gang Task Force of the
    Toronto Police Service obtained search warrants for 704-125 Lawton Blvd., a
    one-bedroom apartment in Toronto that the appellant, Jessica Crevier, occupied.
    The warrants were issued pursuant to s. 487 of the
Criminal Code
,
    R.S.C. 1985, c. C-46, and s. 11 of the
Controlled Drugs and Substances Act
,
    S.C. 1996, c. 19, based on a single information to obtain (ITO) that
    contained information from two confidential informers, as well as details of
    police efforts to confirm the information received from the informers.

[10]

After
    obtaining the warrants, police attended at the 125 Lawton Blvd. apartment
    building that same evening. They arrested the appellant outside the building,
    as she drove a van out of its parking lot. She had $1,308.43 in cash on her
    person and a small amount of marijuana hidden in her bra. Police took the
    appellants keys and used them to enter the apartment. No one was there.

[11]

Police
    searched the apartment, and found and seized a firearm, drugs, and cash from
    various areas within it. The apartment contained a bedroom, kitchen, bathroom,
    and combined living room and dining room. The firearm  a .40 calibre Smith
    & Wesson semi-automatic handgun containing a 15-round capacity magazine (an
    over-capacity magazine) with eight bullets  was found in the bedroom, in a
    night table drawer. The gun was wrapped in a sock and glove. In the same
    drawer, both on top of and under the gun, police found six pictures of the
    appellant as well as personal documents belonging to her, dated 2011 and 2012.
    These documents included provincial offence tickets, a statement of benefits,
    and notices of impending conviction and drivers licence suspension.

[12]

Police
    seized a total of 89.4 grams of powder and crack cocaine from the bedroom and
    kitchen. The estimated street value of these drugs was about $10,000. Police
    also found a box under the kitchen sink that contained drug paraphernalia:
    utensils for cooking powder cocaine into crack, and a pot and beaker with
    cocaine residue on them. Additionally, they found a total of $4,920 cash in the
    bedroom.

(2)

The apartment

[13]

Although
    the lease to 704-125 Lawton Blvd. was not in the appellants name, it was
    apparent she was occupying the apartment. Her photos and personal documents
    were found throughout the apartment, including on top of and below the wrapped
    gun in the night table drawer, in the dining room, and on the fridge in the
    kitchen. On the fridge, there was an autographed picture of a rap artist
    addressed to Jen, which was the appellants alias, as well as an appearance
    notice in her name and pictures of her. The bedroom and hallway closets
    contained womens clothing.

[14]

Jetoia
    Blair was the named tenant on the lease of the apartment and the appellants
    friend. Blair was also one of the defence witnesses. She maintained that,
    although she made the lease payments, her ex-boyfriend, Kareem Keane-Dawes,
    provided the money for the lease. Blair testified that Keane-Dawes was involved
    in drug trafficking and illegal firearms, and that they rented the apartment in
    part to keep his criminal activity away from her children. She testified to
    staying in the apartment two to three times per week and said that at other
    times she stayed in a different apartment with her grandfather, brother, and
    two children. She said Keane-Dawes stayed at the Lawton Blvd. apartment as he
    pleased until his incarceration in November 21, 2011, a little more than two
    months before the search. He remained in custody until he was deported, in
    2013.

[15]

Blair
    testified that she let the appellant stay at the Lawton Blvd. apartment and
    that the appellant was adamant she would stay only on the couch in the living
    room, as she did not want to invade Blairs privacy by using her bedroom. Blair
    said the appellant would store her belongings in the living room. Blair said that
    the items in the bedroom were hers, not the appellants, and that although the
    drugs, gun, and money did not belong to her, she was not surprised they were in
    the apartment given Keane-Dawess activities.

(3)

The tips and investigation leading to the warrants

[16]

Detective
    Constable Daniel Morgan swore the ITO used to obtain the search warrants. He
    has been a member of the Toronto Police Service since 2006 and had prepared
    many ITOs before the one at issue. As indicated, the ITO contained information
    from two confidential informers. Although D.C. Morgan prepared the ITO, he did
    not speak to either of these informers. The first informer (CI1) spoke with
    Detective Constable Steve Kerr, and the other informer (CI2) spoke with
    Detective Constable Mark Tan. The version of the ITO disclosed to defence
    counsel was heavily redacted to protect informer privilege. The information
    from one of the informers suggested the appellant was storing cocaine inside
    the apartment and possessed a handgun for protection.

(a)

Confidential informer tips

[17]

CI1
    is described in the redacted ITO as a proven Confidential Source who had been
    used by the Toronto Police Service in the past and who had proven to be
    extremely credible. The ITO indicates that CI1 is involved in the criminal
    underworld, has provided valuable intelligence, and has given information
    that has led to arrests as well as seizures of drugs and a firearm. Information
    provided by CI1 to D.C. Kerr included a description of the appellants physical
    appearance, as well as information that the appellant is known to CI1, is
    dealing drugs, keeps a loaded handgun, uses the name Jen, and possesses crack
    cocaine in her apartment at 704-125 Lawton Blvd. Subsequent information from
    CI1, obtained in 2012 (month and day redacted), confirmed the appellant was
    still at the apartment.

[18]

The
    information provided by CI2 stems from a meeting with police on the same day as
    the search. D.C. Tan, who attended the Lawton Blvd. apartment building to
    gather information, spoke to CI2, who identified two photos of the appellant,
    confirmed the appellant lived at apartment 704, said he or she believed the
    appellant was involved in criminal activity, and advised that the appellant
    used to park a Jeep at the back of the building but had lately been driving a silver
    van. There is no information about CI2s reliability or background in the
    redacted ITO.

(b)

Police investigation

[19]

The
    redacted ITO also sets out information police learned from their own
    investigations, all conducted on the day of the search. It states the appellant
    is well known to police as a drug dealer and is also known to associate with
    many violent and dangerous individuals.

[20]

The
    ITO affiant detailed the results of his database searches in relation to the
    appellant. The searches revealed multiple interactions between the appellant
    and police, including 48 hits on the Unified Search
[1]
database (some related to the same event). Five occurrences in particular are noted
    between 2008 and 2012, where police stopped, arrested, or investigated the
    appellant. In one of these occurrences, on January 5, 2012, the appellant was
    stopped in a Jeep registered in her name for driving under suspension. She
    provided an address of 44 Hoover Crescent. On February 27, 2011, the appellant
    was investigated in the company of several well know[n] drug dealers, many
    with a history of firearms in relation to a suspicious incident in which
    cocaine was seized but no one was charged. One occurrence from 2008, in which
    the appellant was listed as a witness to an assault, noted that the appellant
    used the alias Jen. Her most recent drug arrest was in 2007, although there
    were several dating back to 2004. A criminal record search revealed 13
    convictions, including four drug-related convictions, two of which were for
    trafficking. The searches turned up no connection between the appellant and the
    Lawton Blvd. apartment, and no related reports on file for that apartment
    either. Two photos of the appellant were found in the database (these were the
    photos shown to CI2).

[21]

D.C.
    Tan, in addition to speaking to CI2, went inside the Lawton Blvd. apartment
    building on the day of the search. He went up to the seventh floor and viewed
    the door to unit 704, but could not hear any noise within the apartment. He
    noted the location of the unit in relation to the elevator. He also noted that when
    looking at the apartment from the outside, only green curtains that were closed
    could be seen.

[22]

That
    same day, another officer of the Gun and Gang Task Force conducted a Canadian
    Firearms Registry Online search of both the appellant and the 704-125 Lawton
    Blvd. apartment. The search revealed no firearms were registered to either.

B.

PROCEEDINGS BELOW

(1)

The s. 8 application

[23]

At
    the start of the trial on March 25, 2013, the defence brought a pretrial
    application pursuant to ss. 8 and 24(2) of the
Canadian Charter of Rights
    and Freedoms
to challenge the validity of the warrants and seek exclusion
    of the evidence seized. The Crown acknowledged the redacted ITO did not
    disclose sufficient information to make out the reasonable and probable grounds
    required to support the issuance of the search warrants. However, the Crown
    could not disclose the redacted details because of confidential informer
    privilege: information that may reveal an informers identity is not to be disclosed
    unless the innocence of the accused is at stake. The appellant had conceded
    that the innocence at stake exception did not apply in this case.

[24]

The
    Crown, therefore, brought a cross-application to have the court consider the
    redacted portions of the ITO in accordance with step six of the procedure set
    out in
Garofoli
. The Supreme Court of Canada in
Garofoli
outlined the steps to be followed in reviewing an ITO when the Crown objects to
    disclosure of part of the material it contains. Those six steps are outlined at
    p. 1461 of
Garofoli
and are as follows:

1.       Upon opening of the packet, if
    the Crown objects to disclosure of any of the material, an application should
    be made by the Crown suggesting the nature of the matters to be edited and the
    basis therefor. Only Crown counsel will have the affidavit at this point.

2.       The trial judge should then
    edit the affidavit as proposed by Crown counsel and furnish a copy as edited to
    counsel for the accused. Submissions should then be entertained from counsel
    for the accused. If the trial judge is of the view that counsel for the accused
    will not be able to appreciate the nature of the deletions from the submissions
    of Crown counsel and the edited affidavit, a form of judicial summary as to the
    general nature of the deletions should be provided.

3.       After hearing counsel for the
    accused and reply from the Crown, the trial judge should make a final
    determination as to editing, bearing in mind that editing is to be kept to a
    minimum and applying the factors listed above.

4.       After the determination has
    been made in (3), the packet material should be provided to the accused.

5.       If the Crown can support the
    authorization on the basis of the material as edited, the authorization is
    confirmed.

6.       If, however, the editing renders the authorization
    insupportable, then the Crown may apply to have the trial judge consider so
    much of the excised material as is necessary to support the authorization. The
    trial judge should accede to such a request only if satisfied that the accused
    is sufficiently aware of the nature of the excised material to challenge it in
    argument or by evidence. In this regard, a judicial summary of the excised
    material should be provided if it will fulfill that function. It goes without
    saying that if the Crown is dissatisfied with the extent of disclosure and is
    of the view that the public interest will be prejudiced, it can withdraw tender
    of the wiretap evidence.

[25]

In
    line with step six, the Crown provided the trial judge with a copy of the
    unedited ITO and a proposed judicial summary of the redacted portions for the
    judges approval. At the urging of the appellant, however, the trial judge
    first reviewed the appropriateness of the edits that the Crown had made to the
    ITO, as per steps two and three.

[26]

The
    s. 8 application continued over eight days and involved rulings on outstanding
    disclosure, the propriety of the claim of confidentiality for CI1, the
    appropriateness of the editing of the ITO carried out by the Crown, the
    adequacy of the summary of the information redacted from the ITO, leave to
    cross-examine the affiant, and the Crowns cross-application pursuant to step
    six of
Garofoli
to have the trial judge consider the unredacted ITO.

(a)

Disclosure

[27]

Throughout
    the s. 8 hearing, the trial judge heard and ruled on several disclosure
    requests the appellant had made in relation to source documents, records
    reviewed by the affiant, underlying police records not reviewed by the affiant,
    and details of the criminal history of CI1. Those rulings, other than those
    related to CI1 that are addressed in the section that follows, are not
    challenged on appeal.

(b)

Claim of confidentiality with respect to CI1

[28]

The
    defence challenged the appropriateness of the confidentiality claim advanced
    over CI1 and requested production of that informers criminal record. The
    appellant alleged CI1 had been acting as an agent of the police and suspected
    CI1 was one of her friends who had enticed her into a meeting at the apartment
    shortly before the warrants were executed. The appellant proposed to tender
    evidence in support of this claim on the conditions that it not be disclosed to
    the Crown and that she not be cross-examined. This request came toward the end
    of the lengthy s. 8 application. The trial judge dismissed it, noting that the
    time for further evidence had passed and that defence counsel had earlier
    stated he would not be calling further evidence, despite being aware of his clients
    allegations and suspicions regarding CI1. The trial judge added that it would
    probably be inappropriate to allow the appellant to embark on  a guessing
    game in the face of informer privilege. Since the Crown had stated on the
    record that CI1 was in fact an informer and there was no evidence to suggest
    otherwise, the trial judge accepted that informer privilege applied.

(c)

Garofoli
step two/three  review of the editing of the ITO

[29]

At
    the appellants request, the trial judge reviewed the Crowns edits to the ITO,
    as contemplated in steps two and three of the
Garofoli
procedure. This
    involved his reviewing the unredacted ITO, comparing it to the redacted ITO,
    and assessing the appropriateness of the Crowns edits. After carrying out the
    review, the trial judge concluded that all the redactions had been properly
    made to protect informer privilege.

(d)

Review of the Crowns proposed judicial summary of the redactions

[30]

The
    trial judge then reviewed the Crowns proposed judicial summary to confirm it
    properly reflected the information contained in the redacted portions. The
    trial judge made a proposal for one amendment to the summary with respect to
    the informers motivation for speaking to police. The Crown consulted the
    police handler and submitted that the proposed amendment would tend to reveal
    the identity of the confidential source. The trial judge determined it was
    appropriate to defer to the Crowns decision on this issue. He concluded that,
    as required by
Garofoli
, the Crowns proposed summary provided a general
    summary or outline of the nature of the information that had been redacted to
    enable the appellant to challenge the warrants. The trial judge sealed the
    proposal he had made and filed it as an exhibit to preserve a record of the
    exchange he had shared with the Crown.

(e)

The cross-examination

[31]

The
    appellant had earlier sought leave to cross-examine the ITO affiant. The trial
    judge granted leave on March 27, 2013, and the affiant was cross-examined over
    two days on the various checks police had conducted. The affiant was also
    cross-examined on the basis for a statement in the ITO that the appellant was well
    known to police. After cross-examination, the appellant requested and was
    given disclosure of records relating to an electronic search conducted by the
    affiant. The trial judge offered to permit the appellant to reopen her cross-examination
    based on the new disclosure, but the appellant chose not to do so. She
    requested, however, further disclosure and permission to call another officer,
    but this request was denied on the basis that the additional disclosure and
    evidence of the officer were of no relevance.

(f)

Step six Crown cross-application for review of the unedited ITO

[32]

Finally,
    having conceded that it could not support the warrants solely on the basis of
    the edited ITO, the Crown made a cross-application pursuant to step six of
Garofoli
to have the trial judge consider the unredacted ITO. The trial judge reviewed
    the law on step six, noting, at para. 45 of his reasons on the application,
[2]
that
Garofoli
provides the court should consider the unredacted ITO
    only if satisfied that the accused is sufficiently aware of the nature of the
    excised material to challenge it in argument or by evidence.

[33]

The
    appellant argued she was entitled to launch a sub-facial attack on the excised
    material: she asserted she should be able to obtain full details of the excised
    material to challenge its accuracy and reliability as part of her right to make
    full answer and defence, which is a principle of fundamental justice. Since she
    was unable to obtain these full details, she was unable to test the reliability
    or credibility of the evidence on review. She said the judicial summary
    provided her with insufficient details to allow her to respond and defend. She
    argued that as a result, the court should not look at the unredacted affidavit
    and the warrants should be set aside.

[34]

The
    Crown submitted that the appellant was not entitled to launch a sub-facial
    attack, behind the face of the redacted ITO, on the credibility and reliability
    of the excised material. The Crown maintained that the redacted ITO and
    judicial summary provided to the appellant met the requirements set out in
Garofoli
.

[35]

The
    trial judge agreed with the Crowns submission. He concluded that, given the
    strict requirements of informer privilege and the fact that the innocence at
    stake exception did not apply in this case, the appellant would not be able to
    access the redacted information. He further concluded that the challenge
    available to the appellant with respect to the information from and about CI1
    and CI2 was a facial challenge relating to the three criteria outlined in
R.
    v. Debot
, [1989] 2 S.C.R. 1140: whether, in the totality of the
    circumstances, the confidential informers tips were compelling, credible, and
    corroborated. The trial judge stated, at paras. 51-52:

Accordingly, the test to be applied in determining whether the
    court can consider the unredacted affidavit in the ITO in the Application, is
    whether, having regard to the redacted ITO and the Judicial Summary, the Applicant
    has received sufficient disclosure of the information before the authorizing
    justice to enable her to challenge whether the
Debot
criteria have
    been met.

I am also of the view that, in the absence of some evidence
    raising the innocence at stake exception, a facial validity challenge in
    respect of the information from the informants is sufficient given the nature
    of the review taking place. As was pointed out by Charron J. in
R. v.
    Pires & Lising
, [2005 SCC 66, [2005] 3 S.C.R. 343,] at para. 30, the
Garofoli
review
    is an evidentiary hearing to determine the admissibility of relevant evidence
    obtained pursuant to a presumptively valid court order. It is not the trial
    where the guilt or innocence of the accused is at stake. In addition to the
    Judicial Summary, the Applicant has also had full disclosure of the documents
    relied upon by the police to obtain the warrant[s] in question here and has
    cross-examined the affiant of the ITO in respect of the steps he took. In the
    circumstances, I am satisfied the Applicant has had ample opportunity to
    challenge the validity of the warrant[s]. I do not consider that her right to
    full answer and defence has been interfered with.

[36]

In
    the trial judges view, the redacted ITO, judicial summary, and other
    information the appellant had received were sufficient to allow the appellant
    to challenge the redacted material in argument or by evidence. A facial
    validity challenge in respect of the information from the informers, based on
    the three
Debot
criteria, was possible. The trial judge thus held he
    could consider the unredacted ITO in determining whether the warrants could
    have issued, and accordingly allowed the Crowns cross-application.

(2)

The ruling on the s. 8 application

[37]

The
    trial judge dismissed the appellants s. 8
Charter
application. He
    found the affiant to be very credible (at para. 56). He found that none of
    the affiants statements were inaccurate or misleading, except for two: that
    the appellant is well known to police as a drug dealer and is also known to associate
    with many violent and dangerous individuals; and that, during the suspicious
    incident in February 2011, the appellant was found in the company of several
    well known drug dealers. He excised those two statements, finding, at para.
    64, that they were a result of over exuberance rather than an improper motive.

[38]

The
    trial judge was satisfied that the unredacted ITO as a whole, with the two
    statements excised, easily met the totality of the circumstances test for
    reasonable and probable grounds to believe an offence had been committed and
    that evidence would be found at the place of the search (at para. 65). The
    arguments had focused on the information from and about CI1. The trial judge
    determined that this information was compelling in detail and that the source
    of CI1s knowledge was provided. There was some police corroboration of CI1s
    information through information received from CI2, as well as some information
    confirming CI1s reliability.

[39]

The
    trial judge therefore dismissed the appellants application and ruled that the
    evidence obtained pursuant to the warrants was admissible.

C.

ANALYSIS

[40]

The
    appellant argues the trial judge erred in interpreting and applying the
Garofoli
step six procedure. Before turning to this issue, I will outline step six of
Garofoli
and the various interests at play when it is invoked, including the interest of
    law enforcement, informer privilege, and the accuseds right to make full
    answer and defence. I will then discuss how a trial judge is to give effect to
    the accuseds right to make full answer and defence when defence counsel is
    unable to view the unredacted ITO on which the trial judge is relying.

(1)

The
Garofoli
step six procedure

[41]

In
Garofoli
, in the context of a challenge to a wiretap authorization, Sopinka
    J. set out a non-exclusive and non-exhaustive procedure to be followed when
    editing the materials in the sealed packet containing the affidavits on which the
    authorization was granted. This procedure has been determined to also apply to
    search warrants: see e.g.
R. v. Blake
, 2010 ONCA 1, 257 O.A.C. 346, at
    para. 15;
R. v. Rocha
, 2012 ONCA 707, 112 O.R. (3d) 742. Although the
    six steps were set out earlier in these reasons, I will repeat steps five and
    six here for convenience. They are as follows:

5.       If the Crown can support the authorization on the
    basis of the material as edited, the authorization is confirmed.

6.       If, however, the editing renders the authorization
    insupportable, then the Crown may apply to have the trial judge consider so
    much of the excised material as is necessary to support the authorization. The
    trial judge should accede to such a request only if satisfied that the accused
    is sufficiently aware of the nature of the excised material to challenge it in
    argument or by evidence. In this regard, a judicial summary of the excised
    material should be provided if it will fulfill that function. It goes without
    saying that if the Crown is dissatisfied with the extent of disclosure and is
    of the view that the public interest will be prejudiced, it can withdraw tender
    of the wiretap evidence.

[42]

When
    applying the sixth step, the objective is a balancing of conflicting interests.
    On the one hand are the interests of law enforcement and the protection of informers,
    and on the other is the accuseds right to make full answer and defence: see
Garofoli
,
    at p. 1458. Step six allows the Crown to rely on the unredacted ITO in
    defending the warrants validity, provided adequate steps are taken to preserve
    the accuseds right to make full answer and defence. Step six provides the
    Crown with another option where it would otherwise have to concede a s. 8
    breach because the warrants ITO, after redactions are made to protect a
    confidential informers identity, does not disclose reasonable and probable
    grounds.

[43]

Garofoli
explains that a judge can accede to a Crown request to proceed to step six
    as long as the accused is sufficiently aware of the nature of the excised
    material to challenge it in argument or by evidence. Put another way, the
    judicial summary of the redacted material provided to the accused, combined
    with the redacted ITO, must be enough to ensure the accused is in a position to
    exercise his or her right to make full answer and defence. Only then can step
    six be employed. In assessing the summarys sufficiency, however, account is to
    be taken of the fact that the accused has received disclosure, that he or she
    can, with leave, cross-examine the affiant, and that he or she can lead
    evidence on the application. And, as I will explain, the right to make full
    answer and defence is to be assessed taking into account that a
Garofoli
hearing is an admissibility hearing, not a trial on the merits.

(2)

The various interests at play

(a)

The interest of law enforcement

[44]

Society
    has a strong interest in effective crime detection, gathering of evidence, and
    apprehension and conviction of criminals. Search warrants help accomplish these
    goals. They are tools of efficient and effective law enforcement, and thus
    enhance public protection. They are weapon[s] in societys never-ending fight
    against crime: see
Attorney General of Nova Scotia v. MacIntyre
,
[1982] 1
    S.C.R. 175
, at pp. 180, 184. Therefore, it is important that where
    the information on which warrants are obtained is sufficient to support them,
    these properly-issued warrants survive later review by courts. Where proper
    procedure was followed, and the statutory requirements for issuing a warrant were
    met, courts should not later interfere.

[45]

The
Garofoli
hearing is a process that assists in this respect. Step six of
    the process allows the court to meaningfully assess the ITO as it was prepared
    by the affiant and presented to the authorizing judicial officer, without
    redaction, in order to determine the accuseds claim that it did not meet the
    statutory requirement of reasonable and probable grounds for the issuance of a
    warrant.

[46]

When
    an ITO references information from and about a confidential informer and step
    six of
Garofoli
is not engaged, the reviewing court is deprived of the
    opportunity to examine the full, unredacted ITO in reaching its decision. As a
    result, the court may be forced to artificially determine, based on an
    incomplete picture, that the warrant could not have issued, even though it very
    well could have issued based on the complete picture that was before the issuing
    justice. The affiant police officer may have carefully prepared a detailed and
    thorough ITO that met the statutory requirements, setting out reasonable and
    probable grounds for the search and addressing the three
Debot
criteria for assessing the reliability of informer tips. But the search will
    nonetheless be found to have violated the accuseds
Charter
rights
    because the reviewing court is prevented from relying on the redacted portions
    of the ITO. Similarly, the issuing justice may have carefully assessed the
    sufficiency of the ITO before authorizing the issuance of the warrant and
    correctly concluded that the ITO was adequate, but will nonetheless be found to
    have erred because the reviewing court cannot rely on the redacted portions of
    the ITO. See
Rocha
, at paras. 49-50.

[47]

Provided
    the accuseds right to full answer and defence is protected, an otherwise
    sufficient ITO should not, therefore, be found inadequate simply because of
    redactions made to preserve informer privilege. This would frustrate the utility
    of many search warrants and the interest of law enforcement.

(b)

Informer privilege

[48]

In
R. v. Leipert
, [1997] 1 S.C.R. 281, at paras. 9-10, the Supreme Court
    explained that informer privilege is an ancient and hallowed protection which
    plays a vital role in law enforcement  [and] is of fundamental importance to
    the workings of a criminal justice system. If police are to rely on informers
    and informers are to continue to supply needed information, informers must be
    protected from retribution from those involved in crime.

[49]

The
    protection of informers is broad to ensure it is adequate. This protection
    prevents disclosure of 
any
information which might tend to identify
    an informer, including any information that might implicitly reveal his or her
    identity:
Named Person v. Vancouver Sun
, 2007 SCC 43, [2007] 3 S.C.R.
    253, at para. 26 (emphasis in original). See also
Leipert
, at para. 18.

[50]

Informer
    privilege is near absolute. It admits only one exception, referred to as the innocence
    at stake exception:
Named Person
, at para. 27. Importantly, the rule
    does not allow an exception for the right to make full answer and defence:
Named
    Person
, at para. 28. To raise the innocence at stake exception to informer
    privilege, the evidence must provide a basis for concluding that disclosure of
    the informers identity is necessary to demonstrate the accuseds innocence. Absent
    innocence at stake, the court does not have the discretion to disclose any
    information that could reveal the informers identity: see
Named Person
,
    at para. 30.

[51]

That
    said, the court must nonetheless uphold other principles, such as the open
    courts principle, to the greatest extent possible, without disclosing the informers
    identity: see e.g.
Named Person
, at para. 45. In the
Garofoli
context, the court is thus called on to fashion a procedure that, while
    protecting informer privilege, ensures the accuseds right to full answer and
    defence is respected. This will invariably mean that editing of the affidavit
    should be kept to the minimum necessary to protect the informers identity.

(c)

The right to make full answer and defence

[52]

An
    accuseds right to make full answer and defence is one of the principles of
    fundamental justice and is constitutionally protected under s. 7 of the
Charter
.
    It includes the right to full and timely disclosure, the right of
    cross-examination, the right to know the case to be met, and the right to be
    given an opportunity to challenge the admissibility of the evidence tendered by
    the Crown: see
R. v. Rose
, [1998] 3 S.C.R. 262, at para. 98; and
R.
    v. Durette
, [1994] 1 S.C.R. 469, at p. 494.

[53]

Though
    fundamental, the right to make full answer and defence is not without limit. It
    is not a right to pursue every conceivable tactic to be used in defending
    oneself against criminal prosecution:
R. v. Quesnelle
, 2014 SCC 46, [2014]
    2 S.C.R. 390, at para. 64. Precisely what an accused is entitled to in the
    exercise of the right will vary depending on the context and other competing interests
    at play. An accused, therefore, who is deprived of relevant information is not
    automatically deprived of his or her right to make full answer and defence.
    Other public interests may limit the accuseds ability to access potentially
    relevant information. In
R. v.

Stinchcombe
, [1991] 3 S.C.R.
    326, for instance, the Court held that the Crowns disclosure obligation is
    subject to a privilege exception.

[54]

Some
    trial courts, such as in
R. v. Learning
, 2010 ONSC 3816, 258 C.C.C.
    (3d) 68, at para. 106, have interpreted the Supreme Courts decision in
R.
    v. Pires
;
R. v. Lising
, 2005 SCC 66, [2005] 3 S.C.R. 343
,
as
    standing for the proposition that, in a
Garofoli
hearing, the right to
    full answer and defence is attenuated because the hearing is one of
    admissibility and not a trial on the merits.
[3]

[55]

Although
    I am not suggesting that cases that have referred to the right to make full
    answer and defence as being attenuated are wrongly decided, in my view such a
    reference is misleading. It suggests the right is reduce[d in] strength,
    effect, or value (
Concise Oxford English Dictionary
, 11th ed.,
sub verbo
attenuate), when in fact what
Pires
explains is that,
    because it is a hearing on the admissibility of evidence, the right to full
    answer and defence needs to be viewed in context and balanced against other
    interests: at para. 24.

[56]

Pires
involved a challenge to the requirement, set out in
Garofoli
, that an
    accused seek and obtain leave to cross-examine the affiant of an ITO. It was
    argued this leave requirement unconstitutionally limited the accuseds right to
    make full answer and defence. Charron J. found the leave requirement was
    justified. She stated that the extent to which the right to cross-examine is a
    necessary adjunct to the right to make full answer and defence depends on the
    context (at para. 3), and that at a
Garofoli
hearing, as at any stage
    in the proceeding, the right to cross-examine is limited by relevancy. She
    explained, at para. 31:

Even on the trial proper, the right to cross-examine is not
    unlimited. In [
R. v.

Lyttle
, 2004 SCC 5, [2004] 1 S.C.R. 193,
    at para. 44] the court reiterated the principle that counsel are bound by the
rules
    of relevancy
and barred from resorting to harassment, misrepresentation,
    repetitiousness or, more generally, from putting questions whose prejudicial
    effect outweighs their probative value. [Emphasis in original.]

[57]

Although
    the right to cross-examine is central to the right to make full answer and
    defence, the context of a
Garofoli
hearing is that it is an
    admissibility hearing and there are other important but competing interests at
    play, including the interest of maintaining informer privilege.

[58]

The
Pires
decision is consistent with
R. v. Mills
, [1999] 3
    S.C.R. 668 where the Supreme Court explained, at paras. 72 and 73, that an
    accused is not entitled to the most favourable procedure that could possibly be
    imagined. The fairness of the trial process must be assured from the point of
    view of the community as well as of the accused. Although
Mills
entailed
    a balancing between
Charter
-protected rights, and informer privilege
    is not a
Charter
-protected right, I nonetheless view the balancing contemplated
    in
Mills
as applying in the same way where informer privilege is
    involved. As discussed, informer privilege is of fundamental importance to our
    system of criminal justice:
Leipert
, at para. 10. Sopinka J. in
Garofoli
stated that, in the editing process, a balance must be struck between the right
    to make full answer and defence and the interests of law enforcement, including
    protecting informer privilege: at p. 1460.

[59]

Leipert
and
Named Person
make clear that the accuseds right to full
    answer and defence does not override informer privilege. The only exception to informer
    privilege is where the accused establishes innocence is at stake. As noted earlier,
    it was conceded that such an exception did not arise in the present case.

[60]

As
    in
Mills
, the question is how to define the right to make full answer
    and defence in context. In doing so, courts must give the fullest effect
    possible to the right while protecting a confidential informers identity: see
R.
    v. Hunter
(1997), 59 O.R. (2d) 364 (C.A.)

(3)

Protecting the right of full answer and defence

[61]

I
    turn now to an analysis of what is necessary to give effect to the right of
    full answer and defence in the context of a
Garofoli
hearing at step
    six. I first examine the context of the hearing at step six and then determine
    that an accused is entitled to mount both a facial and sub-facial challenge at
    that stage.

(a)

The context of
Garofoli
step six

[62]

As
    I have explained, it is important to place the right to full answer and defence
    and its exercise in context. Five aspects of the step six context are of
    particular import.

[63]

First,
    an accused, in challenging the warrants validity and making full answer and
    defence, has more than just the judicial summary and redacted ITO in his or her
    possession. An accused will also have all material in the possession or control
    of the Crown that is potentially relevant to the case, subject to privilege, as
    per the
Stinchcombe
disclosure requirements and may also have third
    party disclosure materials. Further, in some cases, the accused will have
    cross-examined the affiant and elicited evidence from that cross-examination
    that will assist in formulating an attack on the warrants validity. The accused
    may also have chosen to lead evidence.

[64]

Second,
    it should be recalled that the
Garofoli
hearing is a pretrial,
    threshold evidentiary hearing challenging the validity of an evidence-gathering
    tool. It is not a trial on the merits where guilt or innocence is at stake. It
    involves an inquiry into whether there was any basis on which the authorizing
    judge could be satisfied that the relevant pre-conditions to issuing an
    authorization or warrant existed. As explained in
R. v. Sadikov
, 2014
    ONCA 72, 314 O.A.C. 357, at para. 86, citing
R. v. Ebanks
, 2009 ONCA
    851, 97 O.R. (3d) 721, at para. 21, leave to appeal to SCC refused, [2010]
    S.C.C.A. No. 84, [w]arrant review is an integral part  a first step  in an
    inquiry into admissibility of evidence proposed for reception. It is not a
    trial and must not take on the trappings of a trial in which the truth of the
    allegations contained in the indictment is explored.

[65]

Third,
    although it may be germane, the ultimate issue is not the truth of a
    confidential informers tips on a sub-facial warrant challenge. The fact that
    an informer provided inaccurate or false information to police will be relevant
    only to the extent the ITO affiant knew or should have known it was false,
    because then one of the preconditions for issuing the warrant would not have
    been met: reasonable belief in the existence of the necessary statutory
    grounds. In
Pires
, Charron J. explains as follows, at para. 41:

In some cases, the proposed cross-examination may be directed
    at the credibility or reliability of an informant. However, cross-examination
    that can do no more than show that some of the information relied upon by the
    affiant is false is not likely to be useful unless it can also support the
    inference that the affiant knew or ought to have known that it was false. We
    must not lose sight of the fact that the wiretap authorization is an
    investigatory tool. At that stage, a reasonable belief in the existence of the
    requisite statutory grounds will suffice for the granting of an authorization.
Upon further investigation, the grounds relied upon in support
    of the authorization may prove to be false. That fact does not retroactively
    invalidate what was an otherwise valid authorization
. [Emphasis added.]

[66]

Fourth,
    a warrant is presumptively valid: see
Pires
, at para. 30; and
R.
    v. Campbell
, 2010 ONCA 588, 261 C.C.C. (3d) 1, at para. 45, affd 2011 SCC
    32, [2011] 2 S.C.R. 549. The party challenging the validity of a warrant bears
    the onus of demonstrating it was not validly issued. Therefore, the issue on a
Garofoli
hearing is whether the minimum standard required for authorizing a search and
    seizure was established in the ITO. That standard is reasonable and probable
    grounds to believe that an offence has been committed and that there is
    evidence to be found at the place of the search: see
Hunter v. Southam Inc.
,
    [1984] 2 S.C.R. 145, at p. 168.

[67]

Finally,
    the
Garofoli
process is followed in cases where the reasonable grounds
    justifying the search originate, at least in part, from information provided by
    a confidential informer and where the informers identity must be protected. Because
    reliance is placed on the information received from the informer, the
    reliability of that informer and information is important and must be assessed.
    As explained by the Supreme Court in
Debot
, where a confidential
    informers tip is relied on in support of a search warrant, the tip must not
    only be compelling, it must come from a credible source and be corroborated by
    police investigation. These three factors are assessed on a totality of circumstances,
    keeping in mind that weaknesses in one factor may, to some extent, be
    compensated by strengths in the other two factors.

[68]

An
    ITO affiant must, therefore, include details about the confidential informers
    reliability and what makes the tip compelling to satisfy the
Debot
factors. The ITO affiant must also include details unfavourable to the
    informer, as part of the affiants duty to make full and frank disclosure: see
R.
    v. Morelli
, 2010 SCC 8, [2010] 2 S.C.R. 253, at para. 58; and
R. v.
    Araujo
, 2000 SCC 65, [2000] 2 S.C.R. 992, at para. 46. Yet, the above details
    will often risk identifying the informer and will thus be redacted on warrant
    review, even though they are potentially the most persuasive portions of the
    ITO.

[69]

How
    then to give effect to the right of full answer and defence in such a context?

(b)

An accused must be able to mount a facial and sub-facial challenge at
    step six

[70]

To
    give effect to the right to make full answer and defence at step six, the
    accused must be able to mount an effective challenge of the ITO and, in
    particular, challenge in argument or by evidence whether the
Debot
criteria of compellability, credibility, and corroboration have been met. At
    the same time, informer privilege must be protected. It could be argued that it
    is impossible for an accused to meaningfully challenge whether the three
Debot
factors were met if the accused does not have access to the redacted
    information.

[71]

Step
    six of
Garofoli
, however, clearly contemplates this situation. In step
    six, some information provided by or concerning the informer is not revealed to
    the accused but is nonetheless available to the judge in assessing the validity
    of the warrant. The only caveat is that the accused must be sufficiently aware
    of the nature of the excised material to challenge it in argument or by
    evidence.

[72]

Two
    aspects of this caveat are worth highlighting. One is that the accused need be
    aware of only the
nature
of the redacted details, not the details
    themselves. The other is that the accuseds awareness, gained through the
    judicial summary and other available information, must be sufficient to allow
    the accused to mount a challenge of the redacted details both in argument
and
    by evidence
. In my view, this means an accuseds attack on an ITO and the
    validity of a search warrant can be made on either a facial or sub-facial
    basis, or both. In other words, the accused must, through the judicial summary,
    cross-examination of the affiant, or the leading of evidence, be in a position
    to mount both a facial and sub-facial attack on the warrant, including a
    challenge to those parts of the ITO that are redacted but relied on by the
    trial judge.

[73]

A
    facial challenge simply looks to whether the ITO, on its face, was sufficient
    to support the warrant. The statements in the ITO are accepted as reliable and
    accurate, and there is a presumption that the search warrant is facially valid,
    which the accused has the onus of rebutting:
Québec (Procureur général) v.
    Laroche
, 2002 SCC 72, [2002] 3 S.C.R. 708, at para. 68. The court asks
    whether,

by its terms, the warrant
    authorized the search and seizure and whether the authorizing justice, acting
    judicially, could have issued the warrant based on the contents of the ITO. See
Araujo
, at paras. 19, 44; and
Sadikov
, at para. 37. In other
    words, does the ITO on its face provide sufficient grounds for believing
    evidence of an offence would be found at the target address?

[74]

On
    a sub-facial challenge, the burden likewise rests on the accused to establish
    the warrants invalidity. A sub-facial challenge, however, goes behind the ITO
    to attack the reliability of its content:
Araujo
, at para. 50. Any
    errors and inaccuracies in the ITO are excised, but can be amplified by
    evidence as long as the errors or inaccuracies were made in good faith. In
    determining the sub-facial validity of a warrant, the reviewing judge inquires
    into whether, based on the record as amplified on review, there was at least
    some evidence that might reasonably be believed on the basis of which the
    authorization could have issued (
Araujo
, at para. 51). An accused
    might, for instance, challenge the credibility and reliability of the ITO
    affiant through cross-examination. This could serve to undermine the
    reliability of the affiants statements in the ITO, including the information
    attributed to the confidential informer: see e.g.
R. v. Brown
, 2013
    ONSC 2848, 282 C.R.R. (2d) 220, at para. 115.

[75]

An
    accused might also argue, for example, that statements in the ITO describing
    police observations of hand-to-hand drug transactions between the accused and
    others are inaccurate because of evidence led showing that the accused was in
    another jurisdiction at the time these observations were allegedly made. Such
    inaccurate statements would be excised and would not be considered in
    determining whether the warrant could have issued. The Crown, however, may be
    able to amplify the record by introducing evidence that police made the
    observations on a different date and that the ITO affiant, acting in good
    faith, mistakenly provided the wrong date in the ITO.

[76]

As
    mentioned, however, at step six, the very details about the confidential informer
    that satisfied the
Debot
requirements are often contained in the
    redacted portions of the ITO. How then can an accused mount a sub-facial attack
    to challenge whether the redacted details are compelling, credible and
    corroborated? Such an attack is possible although the information on which the
    attack is based must be tailored so as not to breach informer privilege, which
    is near absolute. In other words, an accused is not precluded from launching a
    sub-facial attack at step six; he or she is simply precluded from accessing the
    redacted portions of the ITO beyond the description of their general nature set
    out in the judicial summary.

[77]

Despite
    not having access to the redacted information, the accused, using a
    well-crafted judicial summary as well as the disclosure received, the redacted
    ITO, and any cross-examination of the affiant and evidence tendered, will
    nonetheless be in a position to mount a sub-facial attack and challenge the
    adequacy of the ITO. The accused can, for example, highlight areas of omission
    for the reviewing court, attack the steps (or lack thereof) taken to
    corroborate the information received from the informer, and make arguments in
    the alternative and on general principles of informer reliability.

[78]

The
    precise contours of the challenge will vary in each case. For example, if the
    judicial summary reveals that the authorizing justice was not informed of a
    confidential informers criminal record and motivation for speaking to police,
    if any, the accused could argue there was insufficient information about the
    credibility of the informer to justify the warrants issuance. The challenge
    could be strengthened if the accused cross-examined the affiant to establish
    either that he never enquired as to the criminal record and motivation or, if
    he had the information, he withheld it from the authorizing justice. See for
    example
R. v. Green
, 2015 ONCA 579.

[79]

Another
    example is where a confidential informer tells police he or she participated in
    hand-to-hand drug transactions with an accused on certain dates and although the
    specific dates are redacted, the month in which it is said to have occurred is
    contained in the summary. There, a sub-facial challenge may take the form of
    the accuseds leading evidence showing that he or she was in custody on other
    charges during a certain timeframe and the police knew or ought to have known
    this was the case; the trial judge would be able to determine whether that
    timeframe overlaps with the redacted dates.

[80]

The
    above helps clarify why the accuseds inability to access the redacted details
    of what the informer told police does not necessarily prevent the accused from meaningfully
    challenging the warrants sub-facial validity. Knowledge of these details may
    not be required to prove by argument or evidence that police knew or should
    have known the informers tips were false or unreliable, or that police took inadequate
    steps to corroborate the informers tips. Furthermore, awareness of the general
    nature of the redactions, provided by a judicial summary, meaningfully assists
    the accused by providing a basis for challenging whether the
Debot
criteria had been met.

[81]

Clearly,
    a well-crafted judicial summary is essential if the accused is to be in a
    position to mount a sub-facial attack and exercise his or her right to make full
    answer and defence. The adequacy of the summary, therefore, plays a key role in
    the courts assessment of whether the accused is sufficiently aware of the
    nature of the redacted information so that step six can be employed.

(4)

Assessing the sufficiency of the summary and ITO at step six
    of
Garofoli

[82]

I turn now to how a court is
to assess whether
    the judicial summary is sufficient to ensure that the right of full answer and
    defence, including the possibility of a sub-facial challenge, is protected such
    that the court can accede to the Crowns request to have the trial judge
    consider the redacted material.

[83]

First,
    the reviewing judge must carefully prepare a judicial summary or carefully
    review the proposed judicial summary prepared by the Crown. Although
Garofoli
sets out that a judicial summary must be provided to the accused, in practice
    the Crown prepares a proposed judicial summary for the trial judge to approve,
    if satisfied it is sufficient. In either preparing the summary or approving the
    Crowns proposed summary, the trial judge must be satisfied that the summary includes
    as much information as is possible to allow the accused to mount both a facial
    and a sub-facial attack on the ITO while nonetheless ensuring that informer
    privilege is maintained. This means the summary must provide the accused with a
    meaningful basis upon which to challenge whether the affiant made full and
    frank disclosure regarding the reliability of the informer and his or her tips,
    as required by
Debot
. The context, however, will always be one where the
    summary will never be a complete substitute for full disclosure, given the need
    to protect informer privilege.

[84]

In
    carrying out this review, the judge should keep in mind that the right of full
    answer and defence includes the right to know the basis on which the search
    warrant was granted, as this is needed to challenge the admissibility of the
    seized evidence: see
Durette
, at para. 41. The judicial summary should,
    therefore, provide the accused with sufficient information to evaluate whether
    the preconditions for issuing the warrant were met. Since confidential
    informers are involved, this would naturally include information that speaks to
    the three
Debot
factors: whether the information was compelling and
    corroborated, and whether the informer was credible. In preparing or approving the
    summary, the trial judge should consider whether the summary ought to indicate
    that the redacted material includes the following types of information, to the
    extent they are relevant and will not risk revealing the identity of the confidential
    informer. What will be contained in the summary will vary from case to case.
    The list is illustrative only; it is neither prescriptive nor exhaustive:

·

The source of the informers information (first-hand, hearsay,
    and if hearsay, the source of that hearsay)

·

The informers relationship with/to the accused and how they
    first came into contact

·

The length of time the informer has known the accused and the
    frequency of contact between them

·

Whether the informer has previously provided information to
    police

·

Whether previous information provided (if any) has led to
    arrests, seizures, or convictions

·

Whether past information provided by the informer has ever been
    proven unreliable or false

·

Whether the informer has a criminal record and, if yes, whether
    the unredacted ITO includes details of the convictions or charges or whether a
    copy of the criminal record was appended

·

Whether the informer has convictions for offences of dishonesty
    or against the administration of justice

·

The informers motivation for speaking to police, including
    whether consideration was sought or arranged

·

Whether the informer was instructed on the penalties for giving
    false information

·

Whether descriptions provided by the informer match the accused or
    the target location

·

The degree of detail of the information that the informer
    provided to police

·

The recency or timing of the information that the informer
    provided to police

·

Any discrepancies between the information of one informer and
    another

·

Any aspects of the informers information that are contradicted
    by police investigation or otherwise detract from its credibility

·

Any errors or inaccuracies that exist in the ITO, and their nature
    (e.g. typographical errors)

I do not suggest that the failure to include one or
    more of these points will necessarily make the summary inadequate. A sufficient
    summary should let the accused know the nature of the information behind the
    redactions, provided this would not breach informer privilege. He or she should
    know what went into the ITO and what did not. Possessing this information will
    allow the accused to meaningfully argue whether the information contained in
    the ITO is sufficient to meet the
Debot
criteria.

[85]

Where
    possible

the summary should track the
    redactions in the ITO. That is, the judicial summary should inform the accused
    not only of what was redacted but also where in the ITO the redacted
    information is contained. As well, the judicial summary should say if the
    nature of a redaction in a specific paragraph of the ITO cannot be summarized.

[86]

If
    prior to proceeding to step six of
Garofoli
the reviewing judge has
    already ruled that the accused would not be allowed to cross-examine the
    affiant, the reviewing judge should be open to reconsidering this ruling once
    the judicial summary is provided to the accused. Similarly, if
    cross-examination of the affiant already occurred, the reviewing judge could
    consider whether the accused should be allowed to recall the affiant for
    further cross-examination.

[87]

The
    reviewing judge exercises a gatekeeping function and must ensure the judicial summary
    strikes the appropriate balance. To the extent that the summary makes the
    accused sufficiently aware of the nature of only some of the redacted
    information so as to be able challenge it in argument or by evidence, the judge
    should, when assessing the validity of the warrant, disregard those redacted portions
    the nature of which could not be summarized and provided to the accused.

[88]

Once
    the reviewing judge has determined that the accused is sufficiently aware of
    the nature of some or all of the redacted information, he or she can then assess
    the adequacy of the ITO with the help of that information. This assessment must
    be made in context. This context includes the fact that the accused could not
    directly challenge those portions of the ITO that were redacted and that
    support the warrants issuance. The judge will consider the extent to which the
    accuseds inability to directly challenge the redacted portions should affect
    the weight to be given to those portions. The exercise here is somewhat akin to
    the admission of testimony that is not subject to complete and full
    cross-examination because of a witnesss intervening illness or death (
R.
    v. Cameron
(2006), 208 C.C.C. (3d) 481 (Ont. C.A.), at paras. 36-37). In
    those cases, the lack of testing by cross-examination is taken into account in
    weighing what is otherwise admissible evidence. Similarly, in assessing the weight
    to be given to the redacted information, the reviewing judge should consider
    the nature of the information, the extent to which the judicial summary allowed
    the accused to challenge it, and whether its nature is such that it was susceptible
    to being challenged by cross-examination or otherwise.

(5)

Summary of the
Garofoli
step six procedure

[89]

Step
    six of
Garofoli
is an exceptional procedure, in that the trial judge
    sees and relies on information that has not been disclosed to the accused
    because of the need to protect informer privilege. This procedure arises in the
    pre-trial process, which does not go directly to the accuseds guilt or
    innocence. Yet, in many cases, the outcome of the challenge to the warrant will
    dictate the outcome of the trial and the accused must still be able to mount a
    sub-facial challenge to the warrant, as part of his or her right to make full
    answer and defence. The need to strike a balance between the interest of law
    enforcement, informer privilege, and the accuseds right to full answer and
    defence will result in a challenge that is less direct than it otherwise could
    be.

[90]

Faced
    with this reality, trial judges must strike an appropriate balance so as to ensure
    the accuseds right to full answer and defence is adequately protected. This is
    done by preparing a carefully-crafted judicial summary and giving appropriate
    weight to the redacted details that were not directly challenged. With respect
    to the judicial summary, the trial judge must be satisfied that the summary,
    together with other information available to the accused, provides the accused
    with enough knowledge of the nature of the redactions to be able to challenge
    them in argument or by evidence. To the extent that the accused is not sufficiently
    equipped to challenge certain redactions, the trial judge must not consider them.
    For the redacted information the trial judge does consider, he or she will,
    when determining the weight to be given to that information in deciding whether
    the warrant could have issued, take into account that the accused could not see
    it and directly challenge it. In my view, step six of
Garofoli
must
    implicitly include these protections for a proper balance to be achieved.

[91]

I
    now turn to the appellants specific submissions on the step six issue.

(6)

Did the trial judge err on the
Garofoli
ruling?

[92]

The
    appellant argues the trial judge erred in his interpretation and application of
    the
Garofoli
step six procedure. Specifically, the appellant argues
    the trial judge erred in

(a)

limiting the appellant to a facial validity challenge of the ITO, which
    led to the trial judge interpreting step six in a manner that infringes the s.
    7 right to make full answer and defence;

(b)

finding the right to make full answer and defence is attenuated at step
    six of
Garofoli
; and

(c)

failing to consider relevant factors in granting the Crowns step six
    application.

(a)

Did the trial err in limiting the appellant to a facial validity
    challenge of the ITO?

[93]

The
    appellant argues the trial judge erred in ruling that when step six of
Garofoli
is invoked, the accused is not entitled to launch a sub-facial attack on the
    ITO. The appellant further argues that a sub-facial challenge to the ITO was not
    possible because the judicial summary of the redacted portions of the ITO
    lacked sufficient detail to allow for an effective challenge.

[94]

I
    would not give effect to these submissions. As I explained earlier, I agree
    with the appellant that an accused must be allowed to mount a sub-facial attack
    on an ITO even when step six of
Garofoli
is applied. I also agree that
    some of the trial judges comments suggest he may have foreclosed the
    possibility of such a sub-facial challenge. A fair reading of his reasons as a
    whole, however, leads me to conclude the trial judge did in fact allow the
    appellant to advance a sub-facial challenge. The appellant fully explored the
    adequacy of the ITO in her cross-examination of the affiant and in submissions.
    The trial judge excised two inaccurate or misleading statements from the ITO.
    He then considered and rejected the appellants sub-facial challenge to the
    whole of the ITO, including the redacted portions.

[95]

The
    concerning part of the trial judges reasons is his comments, at para. 52, that
    in the absence of some evidence raising the innocence at stake exception, a
    facial validity challenge in respect of the information from the informants is
    sufficient given the nature of the review taking place, and, at para. 53, that
    the redacted ITO and judicial summary enable[d] [the appellant] to challenge
    the facial validity of the warrant in respect of the informants based on the
Debot
criteria. Between his making of these comments, however, the trial judge in
    fact considers the appellants sub-facial attack on the ITO. He specifically
    refers to the evidence elicited by the appellant in the course of the
    application, including the cross-examination of the affiant and the documents
    produced.

[96]

As
    I read the trial judges apparent limiting of the appellant to a facial attack,
    it is simply a response to the appellants submission that her right to full
    answer and defence entitled her to obtain and directly challenge the redacted details
    of the information from and about the confidential informer, a submission the
    appellant has also advanced in this court. On this point, the trial judge
    concluded, correctly in my view, that the detailed information redacted from
    the ITO could not be provided to the appellant. To do so would risk revealing
    the identity of the confidential informer. Absent innocence at stake, which
    is not alleged in this case, the court and the Crown cannot disclose this
    information to the appellant. It must remain redacted.

[97]

When
    outlining step six in
Garofoli
, the Supreme Court clearly contemplated
    that an accused would not be privy to all the information contained in the ITO
    despite the fact it would be reviewed and relied on by the reviewing judge. By
    its very nature, step six involves a disparity in the information available to and
    relied on by the judge on one hand, and the information available to the
    accused on the other. The accused is limited to receiving only a summary of the
    redacted material, provided that this summary allows the accused to be
    sufficiently aware of the nature of the excised material to challenge it in
    argument or by evidence.

[98]

Contrary
    to her submission, by using the summary as well as all of the other information
    available to her, the appellant had sufficient information to enable her to
    mount a sub-facial challenge of the redacted portions and she was not prevented
    from making such a challenge. Admittedly, as I have explained, the challenge is
    inevitably less focused than if she had access to all of the details contained
    in the redacted ITO.

(b)

Did the trial judge find the appellants right to full answer and
    defence was attenuated?

[99]

The
    appellant submits the trial judge misinterpreted the decision in
Pires
as supporting the notion that the right to make full answer and defence is
    attenuated in search warrant challenges when
Garofoli
step six is
    invoked. She further submits this misinterpretation of the law led the trial
    judge to disallow a sub-facial challenge of the redacted information.

[100]

Contrary to the
    appellants submission, nowhere in his reasons does the trial judge suggest the
    appellants right of full answer and defence was attenuated. The trial judge
    referred to
Pires
for the proposition that the
Garofoli
hearing
    is an evidentiary hearing on the admissibility of evidence.

[101]

As I have
    explained, I do not consider that the constraints imposed when step six of
Garofoli
is invoked attenuate or impair the right of full answer and defence. Step six
    involves a balancing between the need to maintain informer privilege and the
    accuseds right to challenge the ITO. Properly applied, step six achieves this
    balance without attenuating the right of full answer and defence. The right
    is defined in context; it is not limited or reduced.

[102]

As I have discussed
    earlier, several lower-court decisions have suggested that, at step six, the
    right of full answer and defence is attenuated. That interpretation is
    supported by the Crown who in its submissions argues
Pires
has
    conclusively determined that  the right to full answer and defence is
    attenuated on a
Garofoli
hearing. In my view, referring to the right
    as being attenuated implies it is somehow lessened on a
Garofoli
hearing. This, I suggest, misinterprets
Pires
. That case simply
    acknowledges that the way in which the right to make full answer and defence is
    exercised where informer privilege is involved will be adapted taking into
    account that it is an admissibility hearing and because of the need to maintain
    that privilege.

[103]

The trial
    judges limits on the disclosure of redacted information were appropriate and
    necessary to prevent the informers identities from being revealed. He did not
    err by limiting disclosure of the redacted information as he did, and the
    appellants right to full answer and defence was not impaired. I would not, therefore,
    give effect to this ground of appeal.

(c)

Did the trial judge fail to consider relevant factors in granting the
    Crowns step six application?

[104]

In support of
    this ground of appeal, the appellant first argues the trial judge ought to have
    found that the ITOs affiant did not make full, fair, and frank disclosure to
    the issuing justice. I would not give effect to this submission. The trial
    judge considered the inaccuracies and misleading portions of the ITO in the
    context of all the evidence and concluded that there were two errors and that
    they were made in good faith. In the trial judges view, these errors did not
    impair the affiants credibility and honesty.

[105]

The appellant
    also argues that where, as here, the requisite reasonable and probable grounds
    to obtain a warrant heavily depend on redacted information, two difficulties
    arise. First, the appellant is deprived of the very information needed to
    challenge whether the
Debot
criteria - compelling, credible, and
    corroborated - were met. The absence of this information makes the judicial
    summary inadequate. Second, minimal effort is expended to corroborate the
    information obtained from the informer. In this case, for instance, police
    essentially conducted no confirmatory investigation apart from database checks.
    In the light of these concerns, the trial judge should not have proceeded to
    step six. Allowing the Crowns step six cross-application despite this dearth
    of information means police in the future will conduct little, if any,
    independent investigation to corroborate informer tips; police will know that
    on later warrant review, trial judges can rely on information from and about a
    confidential informer and that most of it will be redacted and difficult to
    challenge. In other words, the appellant says police will rely more on
    informers and less on independent investigation.

[106]

In my view, this
    argument is misplaced. Trial judges will continue to assess all the
Debot
criteria in the totality of the circumstances. Step six of
Garofoli
does
    not weaken the application of these criteria. The real issue at step six is to
    ensure the judicial summary is adequate, such that the right to full answer and
    defence is not interfered with.

[107]

As set out in
Debot
,
    the assessment of the reliability of an informers tip is to be made on the
    basis that weaknesses in one of the
Debot
factors may, to some extent,
    be compensated for by strengths in the other two factors. The trial judge
    acknowledged that corroboration was a weakness in this case, as police had not
    directly confirmed the appellants criminal conduct through independent
    investigation. Still, there was some corroboration of CI1s information through
    CI2.

[108]

Moreover, the
    trial judge found that the strengths in the other two
Debot
factors compensated
    for the limited amount of corroboration. He found the information received from
    CI1 compelling in its detail. CI1 gave an accurate description of the
    appellant, her nickname, and her connections to and activities in the Lawton Blvd.
    apartment. And, CI1 was a proven and credible source based on information
    previously provided to police. CI1 spoke to police twice in the five weeks
    before the warrant was issued and had provided information to police in the
    past that had led to arrests and seizures of drugs and a firearm. The above
    demonstrates that the trial judge made the required
Debot
assessment
    in the totality of the circumstances, and I see no basis to interfere with it.

[109]

It is also worth
    noting that unlawful possession of a firearm in a persons home is difficult to
    corroborate through surveillance. Additionally, it could be irresponsible for
    police to wait until independent investigation alone provides the sufficient
    grounds for a search when they already have the requisite reasonable and
    probable grounds based on compelling and reliable information from a
    confidential informer. Delaying a search in such circumstances would allow an
    illegal handgun to remain at large and pose a threat to the community.

[110]

I also see no
    basis to interfere with the trial judges finding that the nature of the
    information provided in the summary was adequate. The summary informed the
    appellant that the following types of information were included in the material
    before the issuing justice but redacted from disclosure:

·

CI1s involvement in criminality;

·

more details of CI1s reliability in relation to previous police
    investigation(s);

·

CI1s motivation for providing information, including whether compensation
    or consideration was sought;

·

the information provided by CI1 in relation to other
    investigations;

·

the source of CI1s knowledge about the appellant and her
    criminal activity;

·

the specific basis on which CI1 believed that the appellant
    possessed a firearm and was dealing drugs;

·

the exact dates in 2012 that CI1 provided information;

·

further details of the information about the appellant provided
    by CI2; and

·

CI2s source of knowledge about the appellant.

[111]

While the judicial
    summary could have been more fulsome and does not cover all of the categories in
    the way I have set them out earlier in these reasons, I am satisfied that the
    summary made the appellant sufficiently aware of the nature of the redacted
    material to challenge it in argument or by evidence as envisaged by
Garofoli
.

[112]

Finally, the
    appellant argues that because she suggested CI1 might be a police agent, the
    trial judge ought to have provided a fair procedure to challenge the claim of
    confidentiality over CI1 and acknowledged that the inadequacy of the judicial
    summary undermined the appellants ability to challenge this claim. In my view,
    the trial judge was correct to dismiss the appellants request to inquire into
    the confidentiality claim and prevent cross-examination of the affiant on this
    point. The appellant advised the trial judge that she thought she knew who CI1
    was and that she should be permitted to ask the affiant if she was correct in her
    guess. Such an inquiry should not be pursued unless the accused provides a
    basis for the challenge to the claim of informer privilege. The Crown, police,
    or courts are not to confirm or deny a suspicion of the accused, communicated
    through counsel without evidence. To do so would be an obvious breach of the
    duty to maintain confidentiality.

(d)

Conclusion on the step six issue

[113]

Although the
    trial judge did not explicitly follow the procedure I have outlined in these
    reasons, I am satisfied that his failure to do so in this case did not affect
    the outcome. The trial judges conclusion is well supported by the record.

III.

THE REMAINING ISSUES ON APPEAL

[114]

The appellant
    argues the trial judge erred in:

(a)

dismissing the appellants application pursuant to
R. v. Corbett
,
    [1988] 1 S.C.R. 670, and admitting the appellants criminal record if she chose
    to testify; and

(b)

treating the drug conviction as an aggravating factor for the firearm
    offences and then imposing a consecutive sentence for the drug conviction.

A.

THE
CORBETT
APPLICATION

(1)

The trial judges ruling on the application

[115]

The appellant
    has a criminal record, which at the time of trial consisted of youth
    convictions for theft, possession of property obtained by crime, failure to
    stop at the scene of an accident, failure to attend, robbery, and trafficking
    in a Schedule 1 substance. Her adult convictions were for failure to comply
    (x2), possession of a Schedule 1 substance (x2), trafficking in a Schedule 1
    substance, and failure to comply with a recognizance. She brought a
Corbett
application at trial, seeking to excise the drug convictions and edit the
    robbery conviction to theft. The Crown conceded only the editing of the robbery
    to theft, which the trial judge accepted for credibility reasons.

[116]

On the drug
    convictions, the trial judge accepted that previous drug offences in a case of
    drug charges are highly prejudicial and would normally outweigh probative
    value. However, he noted that the appellant had attacked the credibility of the
    police officers: one of the theories of the defence was that police officers
    executing the warrants had moved evidence in the apartment to make it seem as
    if the appellant was occupying the entire apartment as opposed to just the
    living room. The appellant had also alleged that a third party who had enjoyed
    access to the apartment (Keane-Dawes) was involved in dealing drugs,
    specifically those found in the apartment.

[117]

The appellant
    pointed to
R. v. Brown
(2002), 162 O.A.C. 17 (C.A.), arguing that if
    the accused cross-examines police officers in terms of their credibility on the
    events surrounding the offences and does not put their character or criminal
    record in issue,
Corbett
is not engaged. The trial judge rejected this
    argument, holding as follows:

If all that was happening here was an attack on the credibility
    of the police officers within the investigation they did, I would agree with
    the result in
Brown
. Here, its more than that. Theres an allegation
    of a third party being responsible and in those circumstances the landscape
    switches.

The suggestion that a third party who was known to deal
    drugs was responsible for the items seized from the apartment increased the
    probative value of the appellants prior drug convictions. The trial judge
    therefore decided that if the appellant were to testify, he would permit the
    drug offences to be raised to achieve fairness in the circumstances of this
    case. As a result of this decision, the appellant decided not to testify.

(2)

Analysis

[118]

The appellant
    argues the trial judges reasons for dismissing the
Corbett
application reflect two errors in principle. First, he failed to apply the
    principle that drug convictions have no probative value in relation to
    credibility, but present a significant risk of unfair prejudice. Second, he
    erred in finding the nature of the defence attack required admission of the
    appellants criminal convictions. In the appellants submission, she had not
    mounted an attack against a third party during cross-examination of Crown
    witnesses. In fact, the appellant points to submissions made on the
Corbett
application where she expressly stated that if her drug convictions were
    excised, she would not introduce evidence of the criminal past of third
    parties. She further submits that, as in
Brown
, the defence attack was
    limited to the officers credibility as it related to the offences before the
    court and did not involve an attack on their character.

[119]

I would not give
    effect to these submissions. The trial judge properly exercised his discretion
    to permit cross-examination on the appellants prior drug convictions to
    protect the fairness of the trial process.

[120]

With respect to
    the first argument, the trial judge expressly acknowledged that previous drug
    offences in cases involving drug charges are highly prejudicial. His careful
    reasons show he applied this principle.

[121]

On the second
    argument, the trial judge did not err in finding the nature of the appellants
    attack required that her drug convictions remain available for
    cross-examination if she were to testify. One prong of the defences position
    at trial was that the appellant was a temporary guest of the apartment where
    the search was conducted and that the regular occupant and her boyfriend were
    in fact responsible for the drugs, money, and gun located by police. Both the regular
    occupant, Blair, and her ex-boyfriend, Keane-Dawes, had prior history with
    drugs. It would have been misleading to go to the jury with two other potential
    suspects, each with prior drug histories and a connection to the apartment,
    while presenting the appellant as someone with no drug history.

[122]

The appellants commitment
    on the application  that she would not raise Blairs and Keane-Dawess history
    with drugs if her own drug convictions were excised  came too late. In this
    case, before the
Corbett
application was heard, the defence had
    already raised the drug-related history of these third parties. In cross-examining
    the Crowns drug expert, defence counsel had asked a series of questions about
    the plausibility of a scenario where Blair (whose name he put to the expert)
    and her ex-boyfriend travel back and forth to Windsor, where she strips and he
    traffics cocaine in strip clubs, and the ex-boyfriend then returns to cook
    the cocaine at the apartment, storing some cocaine there and taking some with
    him. In the light of this, the appellants commitment amounted to only a
    commitment not to raise the issue further.

[123]

The trial judge
    determined that, because the appellant had already raised this scenario with
    the Crowns expert, allowing the appellant to testify without allowing the
    Crown to raise her prior drug history would have left the jury with an
    unbalanced picture.

[124]

A trial judges
    decision on the balancing of interests on a
Corbett
application is
    owed significant deference:
R. v. Paul
, 2009 ONCA 443, 249 O.A.C. 199,
    at paras. 10, 13-15, 18-19, leave to appeal to S.C.C. refused, [2009] S.C.C.A.
    No. 450.
Corbett
clearly emphasizes the importance of creating a fair
    picture for the jury. Where the criminal backgrounds of witnesses are raised,
    and the accused is permitted to withhold her own criminal past, the jury may be
    misled.

[125]

Furthermore, the
    appellants attack on the police officers credibility was not the basis for
    dismissing the application. The trial judge agreed with the appellant that an
    attack on the police officers credibility that was directly connected to their
    investigation of the offences would not lead to a dismissal of her application.
    The basis for his decision was the third-party attack. In his words, the
    appellant was making an allegation of a third party being responsible and in
    those circumstances the landscape switches.

[126]

I view this as a
    close call. The trial judge might have ruled the other way and then taken steps
    in the drafting of his charge and in the giving of directions to the parties so
    as to address the Crowns concern. However, I do not consider that he erred in
    law in his ruling and I see no basis to interfere with the trial judges
    exercise of discretion in deciding that he would permit cross-examination of
    the appellant on her prior drug convictions and that he would also provide a
    strong mid-trial and final instruction to ensure the jury did not misuse this
    evidence.

B.

The sentence appeal

[127]

The jury
    returned a verdict of guilty and convictions were entered on seven charges. In
    sentencing the appellant for these convictions, the trial judge considered the
    totality principle and imposed a global sentence of six years. He awarded 1.5:1
    credit for 14.5 months of pre-sentence custody, resulting in a remaining
    sentence of four years, 2.75 months. The convictions and sentence consisted of:

·

possession of a loaded restricted firearm not being the holder of
    a licence and registration certificate  four years;

·

possession of a restricted firearm knowing that she was not the
    holder of a licence and registration certificate  1.5 years concurrent;

·

possession of a prohibited device without being the holder of a
    licence  six months concurrent;

·

possession of cocaine for the purpose of trafficking  two years
    consecutive;

·

possession of proceeds of crime exceeding $5,000  six months
    concurrent; and

·

possession of marijuana  10 days concurrent.

Although the appellant was also convicted of possession
    of a restricted firearm without having a licence and registration certificate,
    this conviction was stayed pursuant to the principle in
R. v. Kienapple
,
    [1975] 1 S.C.R. 729.

[128]

In reaching his
    conclusion that the appropriate sentence on the loaded restricted firearm
    offence was four years, the trial judge found that the combination of
    possessing drugs and a firearm was one aggravating factor of many. The
    appellant submits, as she did on sentencing, that the combined effect of
    relying on the joint possession of the firearm and drugs as an aggravating
    factor, while also imposing a consecutive term for the cocaine conviction,
    amounts to double-counting and is harsh in the circumstances.

[129]

I would not
    interfere with the sentence imposed. Contrary to the appellants submission,
    the trial judge did not double count in reaching the sentence he imposed. He
    set the appropriate sentence for both the drug and gun offences based on the
    jurisprudence, and came to a proper global sentence. He imposed a consecutive
    sentence for the cocaine conviction because it constituted a different
    legally-protected interest from the gun offences.

[130]

In his reasons,
    the trial judge described the circumstances of the offences fully and appropriately
    considered the serious safety concerns surrounding possession of a firearm
    alongside illicit drugs: see
R. v. Wong
, 2012 ONCA 767, [2012] O.J.
    No. 5250, at paras. 11, 13. Importantly, he went on to consider the totality
    principle and whether six years was an appropriate global sentence. He
    concluded that it was. The trial judge committed no error in principle, and the
    overall term he imposed lies well within the acceptable range for similar
    offences.

IV.

DISPOSITION

[131]

For these
    reasons, I would dismiss the conviction appeal, allow leave to appeal sentence,
    and dismiss the sentence appeal.

Released: (AH) September 16, 2015

Paul Rouleau J.A.

I agree Alexandra
    Hoy A.C.J.O.

I agree K. Feldman
    J.A.





[1]
Unified Search is an application used by the Toronto Police Service to access a
    range of databases and the information within them, such as CIPS (Criminal
    Information Processing System), a Toronto Police Service database that includes
    arrest information, affidavits, synopses, witness information and case
    information; PARIS (Police Automobile Registration Information System), which
    contains information on drivers licences and vehicle registrations; and CPIC
    (Canadian Police Information Centre), a database managed by the RCMP that
    contains criminal records, arrest warrants, outstanding charges, and records
    regarding stolen vehicles and property.



[2]

R. v. Crevier
, 2013 ONSC 1880, [2013] O.J. No. 5833.



[3]
See also
R. v. Brown
, 2011 ONSC 6223, [2011] O.J. No. 4624, at para.
    33;
R. v. McLean
, 2012 ONCJ 695, 271 C.R.R. (2d) 338, at para. 32;
R.
    v. Ali
, 2014 ONSC 1615, [2014] O.J. No. 1613, at paras. 21, 47;
R. v.
    Ricketts
, 2014 ONSC 3210, [2014] O.J. No. 5389, at para. 44;
R. v.
    DaCosta
, 2014 ONSC 4126, [2014] O.J. No. 3288, at para. 47; and
R. v.
    Bedi
, 2014 ONSC 4392, 320 C.R.R.
(2d) 33, at
    para. 39
. Other cases have adopted this proposition from

Learning
,
    without citing directly to
Pires
: see
R. v. Herdsman
, 2012
    ONCJ 739, 272 C.R.R. (2d) 307, at para. 7;
R. v. Farrugia
, 2012 ONCJ
    830, [2012] O.J. No. 6341, at para. 42;
R. v. Felix
, 2013 ONCJ 261,
    [2013] O.J. No. 2219, at para. 13; and
R. v. Iyeke
, 2014 ONSC 2208,
    [2014] O.J. No. 1785, at para. 19.


